Title: Editorial Note
From: 
To: 


            
		  The material printed below documents the failure of Edward Livingston’s attempt to make Jefferson personally liable for the loss Livingston had sustained when the president ordered him expelled from the Batture Sainte Marie in New Orleans in 1807. Ever since Livingston had filed a lawsuit in May 1810  claiming $100,000 in damages, Jefferson had been anxiously gathering evidence and legal precedents, advising his counsel, and drafting a statement defending his conduct. 
		  The case was argued on 2 and 3 Dec. 1811 and decided on 4 Dec. 1811 by a United States Circuit Court consisting of John Tyler, the federal judge for the District of Virginia, and Chief Justice John Marshall, whose duties included sitting on that district’s circuit court. Tyler found for Jefferson on jurisdictional grounds. After failing to convince Tyler that the case should be moved to the Supreme Court, John Marshall  added a concurring opinion in which he strongly hinted that Jefferson would not have fared so well had the actual merits of the case been considered. As one of the ex-president’s counsel, Littleton W. Tazewell wrote Jefferson with news of the lawsuit’s termination even before the court formally recorded the decision the next day. 
            
                  The dismissal of the suit on procedural grounds did not end the controversy. George Hay, another of Jefferson’s counsel, immediately urged him to make his case publicly, and both contestants eventually issued pamphlets justifying their conduct. 
              Jefferson’s statement of The Proceedings of the Government of the United States, in maintaining the Public Right to the beach of the Missisipi, adjacent to New-Orleans, against the intrusion of Edward Livingston (New York, 1812; Sowerby, nos. 3501, 3508; Poor, Jefferson’s Library, 10 [no. 604]) and Livingston’s rebuttal, An Answer to Mr. Jefferson’s Justification of His Conduct in the Case of the New Orleans Batture (Philadelphia, 1813; Sowerby, no. 3507) laid out their legal arguments in excruciating detail (both works will appear in an upcoming volume of the Papers of Thomas Jefferson: Second Series, dealing with the batture controversy). On 4 Aug. 1813 the federal district court at New Orleans ruled in Livingston’s favor, stating that  his dispossession had been illegal and ordering the batture restored to him. Further litigation, the exigencies of wartime Louisiana, and the emergence of other claimants prevented Livingston from enjoying any of the fruits of his victory until the mid-1820s. Eventually, however, it did enable him to satisfy his large debts to the federal government, which resulted from the embezzlement of public funds in 1803 by a clerk for whom he was responsible.
            The contentiousness of the dispute notwithstanding, Livingston and Jefferson were eventually able to end hostilities. In 1824 Jefferson wrote President James Monroe of his former antagonist that he “may be assured I have not a spark of unfriendly feeling towards him … mr Livingston would now be recieved at Monticello with as hearty a welcome as he would have been in 1800.” Livingston did not visit Monticello, but the two men exchanged several friendly letters during Jefferson’s final years (John Wickham to TJ, 16 May 1810; George Hay to TJ, 20 July 1810, and enclosure, and 5 Dec. 1811; Jefferson’s Statement on the Batture Case, 31 July 1810; Jefferson’s pleas published above at 28 Feb. 1811; Tyler to TJ, 17 May 1812; William C. C. Claiborne to TJ, 14 Aug. 1813; TJ to Monroe, 27 Mar. 1824; Malone, Jefferson, 6:67–73; William B. Hatcher, Edward Livingston: Jeffersonian Republican and Jacksonian Democrat [1940], 162–89; George Dargo, Jefferson’s Louisiana: Politics and the Clash of Legal Traditions [1975], 98–101, 217–8).
          